DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/24/2020 Final Office Action, claims 13, 14, 17-20, 33, 34, 39, and 40 were pending and rejected.
In Applicant’s 02/09/2021 Reply, claim 13 was amended. Claims 39 and 40 were canceled.
Claims 13, 14, 17-20, 33, and 34 remain pending.

Remarks and Amendments
	Claims 13, 14, 17-20, 33, 34, 39, and 40 were rejected under 35 U.S.C. 103 as being unpatentable over WO2009002982A2 (published 12/31/2008) and US20130309296A1 (published 11/21/2013):

    PNG
    media_image1.png
    699
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    849
    625
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    220
    625
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    570
    624
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    522
    622
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    91
    622
    media_image6.png
    Greyscale

	Applicant provided evidence via a Declaration that tends to demonstrate the claimed composition produces unexpected antimicrobial activity significantly exceeding the individual ingredients making up the claimed composition. The inhibition halo for the claimed composition greatly exceeds that of the individual ingredients, about 23% greater than snail slime alone, about 33% greater than chamomile alone, and about 17% greater than propolis alone (Supplemental Declaration, Figure 1), where the expected inhibition halo of the combination would be less than the greatest individual inhibition halo. This rejection is, therefore, withdrawn in light of the unexpected results of the claimed composition.
	 Claims 39 and 40 were rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or failing to include all the limitations of the claim upon which it depends. 
	Applicant canceled claims 39 and 40. This rejection is withdrawn. No rejections remain outstanding.

Information Disclosure Statement
	The information disclosure statement filed 03/24/2020 was properly filed in compliance with 37 CFR 1.97 and considered. 

Conclusion
Claims 13, 14, 17-20, 33, and 34 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655